*166OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the Bar on December 7, 1959 by the Appellate Division, First Department. On January 12, 1984, this court suspended him from the practice of law effective June 1, 1982 for a period of three years based on his conviction of attempted offering of a false instrument for filing. (Matter of Mayer, 98 AD2d 327.)
The petitioner Departmental Disciplinary Committee for the First Department is presently conducting an investigation alleging that in October 1979 respondent converted to his own use $5,745 of his client’s funds, in violation of Code of Professional Responsibility DR 1-102 (A) (4). Respondent has submitted an affidavit tendering his resignation, stating that it is submitted freely and voluntarily, with full knowledge of the implications of the resignation, and that he cannot successfully defend himself against the charge. A Hearing Panel of the petitioner has considered respondent’s tender of resignation, and his restitution of the converted funds, and has recommended that the resignation be accepted. We find the papers satisfy in all essential respects the requirements of our court rule respecting resignation of attorneys (22 NYCRR 603.11).
Accordingly, the resignation is accepted and directed to be filed, and it is ordered that respondent’s name be stricken from the records of attorneys and counselors-at-law, on consent, effective immediately.
Murphy, P. J., Kupferman, Sandler, Sullivan and Wallach, JJ., concur.
Respondent’s resignation is accepted and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective July 10, 1986.